--------------------------------------------------------------------------------

Exhibit 10.1


WILL CONSULTING AGREEMENT
AGREEMENT, dated as of July 18, 2017, by and between Celadon Group, Inc., a
Delaware corporation, whose principal place of business is One Celadon Drive,
9503 E. 33rd Street, Indianapolis, Indiana 46235 (the “Company”), and Paul Will
at 10809 Club Point, Fishers, IN 46037 (“Will” or “Consultant”).
WHEREAS, Will is currently the Chairman of the Board, the Chief Executive
Officer  and an executive employee of the Company, and Will agrees to resign his
positions of Chairman of the Board and Chief Executive Officer and agrees to
become a non-employee consultant for the Company (“Consultant”) on an as needed
basis during the twelve (12) month period succeeding the Resignation Date (the
“Consulting Period”) unless the term of his service as the Consultant is earlier
terminated as provided for in this Agreement or is extended by the Company and
Will for up to, but not more than, one (1) additional year term (hereinafter
referred to as the “Extended Consulting Period”), and according to the terms and
conditions set forth in this Agreement, Will has agreed to provide such
consulting services.
WHEREAS, the Company has determined to retain Will as the Consultant and Will
has agreed to be so retained by the Company, in accordance with the terms and
provisions set forth herein;
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 
1.          Resignation as Chairman of the Board and Chief Executive Officer.
Will shall resign as the Company’s Chairman of the Board and Chief Executive
Officer (and shall resign from all other officer, manager, and similar positions
held at any subsidiary or minority investee of the Company) on July 24, 2017.


2.          Resignation of Employment.  Will’s employment with Celadon will end
on July 31, 2017 (the “Resignation Date”).  In response to any inquiries
directed to Celadon with respect to Will’s employment with the Company, Celadon
will respond to any such inquiry or request for job reference concerning Will by
stating that his resignation was due to his desire to pursue other business
interests.
 
3.          Consulting Obligation.  In consideration of the Consultation
Payments, Will shall provide continuing Consulting Services to the Company at
the direction of the Board of Directors of the Company and the CEO or their
1

--------------------------------------------------------------------------------

designates during the Consulting Period or Extended Consulting Period, if
applicable.  The Consulting Services shall not exceed twenty (20) hours per week
on average at times and in manners as may be mutually agreed. Will’s consulting
will be provided in good faith and be primarily aimed at assisting the Company
in transitioning Will’s previous duties and responsibilities to his functional
successor or successors. The consulting will include providing advice and
counsel to the Company and Board as requested on an ongoing basis and may
include the assignment of specific tasks and functions related thereto. The
Consulting Services are expected to be provided to the Company within Marion
County, Indiana. However, to the extent any such consulting requires incidental
travel or other reasonable business expenses to be incurred by Will, the Company
and Will agree to work in good faith to set out the parameters of the travel,
and the Company will reimburse Will or provide arrangements or payment for such
travel and business expenses in advance.   Will shall not, directly or
indirectly, render services for remuneration or otherwise to any other person or
organization or otherwise engage in activities that would interfere with the
faithful performance of his duties hereunder without the prior approval of the
Company’s Board of Directors which will not be unreasonably withheld.
Notwithstanding the foregoing, Will may (i) serve on civic or charitable boards
or engage in civic and charitable activities, (ii) serve on the boards of
directors of any company to the extent permitted under guidelines developed by
the Board or a committee thereof, (iii) have other business interests (provided
such interests do not conflict in a material way with the interests of the
Company) and (iv) manage personal investments, in each case, as long as any such
activity singularly or together with any other activity does not interfere with
Will’s performance of his duties and the meeting of his obligations hereunder. 
Will shall also provide his reasonable cooperation in connection with any
litigation or administrative proceeding or investigation to which the Company is
a party, unless Will is advised by counsel that his cooperation would present a
conflict of interest, be unlawful, or otherwise be adverse to his interests.
 
4.  Will’s Consultation Compensation and Other Benefits.  As consideration for
this Agreement, subject to Will’s compliance to the terms hereof, the Company
agrees that it will pay and provide the following benefits to the Consultant
during his Consulting Period or Extended Consulting Period, if applicable, for
services rendered:



(a)
Consultation Compensation.  The Company shall pay to the Consultant an annual
compensation (the “Consultant Compensation”) at the rate of Three Hundred
Thousand Dollars

2

--------------------------------------------------------------------------------

and No Cents ($300,000.00), per year which will be paid over twelve (12) equal
consecutive monthly payments of Twenty-Five Thousand Dollars and No Cents
($25,000.00) with the first payment being made on August 20, 2017 (the
“Consultation Payments”). Will shall be entitled to receive accrued salary
through the payroll period ended July 31, 2017, and to be paid for all accrued
and unused vacation as of that date.

(b)
Equity Awards and Stock Options. As Consultant, Will shall not be eligible to
receive any grants of equity incentive awards that may be  made to Board members
or other senior executive officers of the Company (the “Annual Equity Grants”)
in accordance with and subject to the terms of the Company’s 2006 Omnibus
Incentive Plan, as amended, or such successor incentive plan as may be in effect
from time to time and applicable to other senior executive officers and Board
members (the “Omnibus Plan”) and the terms of any award agreement issued
thereunder. However, Will has several grants of Restricted Stock Grants (“RSGs”)
and Incentive Stock Options (“ISOs”) that will be forfeited or accelerated,  as
have been agreed to by the  Company and Will,  as follows:

(i) 147,600 ISOs granted by the Company to Will on 10/6/07 in ISO grant NQ16
will be forfeited;
(ii) Of the 45,000 RSGs granted by the Company to Will on 1/28/15 in RSG 522,
22,500 RSGs are currently unvested and will be forfeited;
(iii) Of the 44,000 RSGs granted by the Company to Will on 3/10/14 in RSG 430,
17,600 RSGs currently are unvested and will be forfeited;
(iv) Of the 100,000 RSGs granted by the Company to Will on 1/29/16 in RSG 629,
the 75,000 RSGs that are currently unvested will be accelerated and the grant
agreements conveying these unvested RSGs shall be amended to immediately vest
these 75,000 RSGs to Will on the Resignation Date.



(c)
Business and Travel Expenses. The Company shall provide Will with the use of a
Company credit card and will reimburse him for any other reasonable business
travel expenses and other business-

3

--------------------------------------------------------------------------------

related expenses properly incurred by him in the fulfillment of his duties
hereunder upon presentation of written documentation thereof, in accordance with
and subject to the applicable expense reimbursement policies and procedures of
the Company in effect from time to time.



(d)
Office Support and Staff. During the Consulting Period, or any extension
thereof, the Company shall provide the Consultant with an office, office
furnishings, the continued use of his cell phone and lap top computer, and
secretarial and other administrative support to assist him in the fulfillment of
his responsibilities as Consultant. Such office and support shall be at the
Company’s principal offices and the assistant shall be assigned to him on an as
needed basis.

(e)
Indemnification. With respect to services provided by Will both prior to and
after the effective date of this Agreement, the Company shall indemnify Will to
the fullest extent permitted by Section 145 of the General Corporation Law of
the State of Delaware, as the same may be amended or supplemented, or by any
successor thereto, against all of the expenses, liabilities and other matters
referred to in or covered by said Section.  Expenses (including attorneys’ fees)
incurred by Will in defending any civil, criminal, administrative, or
investigative action, suit, or proceeding shall be paid by the Company in
advance of the final disposition of such action, suit, or proceeding; provided,
that Will hereby undertakes and agrees to repay all such amounts if it shall
ultimately be determined that Will is not entitled to be indemnified by the
Company as required hereby.

(f)   Medical Insurance. The Company will, at its expense, either provide Will
with medical insurance coverage comparable to that which he and his family had
as an employee of the Company including any supplemental health insurance
coverage or the Company will reimburse Will for medical insurance premiums he
has to pay to provide him and his family with medical insurance coverage
comparable to that which he and his family had as an employee of the Company
including any supplemental health insurance coverage.
The amounts to be paid and benefits to be provided to Will
4

--------------------------------------------------------------------------------

pursuant to this Section 4 constitute the total amount that Will shall be paid
as a result of his service and resignation as an officer, Director and employee
of the Company (and any of its subsidiaries or minority investees) and ongoing
Consulting Services (“Consulting Payments”) with the Company and this amount is
to compensate Will for all amounts that are due or that otherwise may be due
from the Company, including, but not limited to, wages, vacation pay, bonuses,
severance pay, benefits, interest and any other amounts that may heretofore have
accrued or will accrue in the future but for this Agreement, except for accrued
wages through the Resignation Date.    Will further understands and agrees that
the Consultation Payments constitute consideration to which he would not
otherwise be entitled but for his execution of this Agreement. It is understood
that Will is an independent contractor and the Company shall report the
Consultation Payments on IRS Form 1099. Will shall pay any and all taxes,
interest and penalties with respect to the Consultation Payments and those
Consulting Services contemplated by this Agreement after the Resignation Date
herein, and shall indemnify and hold the Company harmless from any and all
liability with regard thereto.


5.  Termination of Will’s Service during the Consulting Period.
(a)   Termination of Consulting Services in General; Subject to the notice
requirement set forth in section 5(d) below, and termination for Cause as set
forth in section 5(b) and death or incapacitation of Will as set forth in
section 5(c) below, at any time during the Consulting Period, or the Extended
Consulting Period, if applicable, the Company may terminate Will’s service as
Consultant, and Will may resign his service as Consultant to the Company, at any
time for any reason or for no stated reason.   During the Consulting Period, the
following amounts shall be paid or provided to Will if his Consulting Services
with the Company ends for any reason except for Cause or without Good Reason
(collectively, the “Accrued Amounts”): (i) payment of any unpaid Consulting
Payments from the date of termination or resignation to the end of the
Consulting Period or the Extended Consulting Period if his service was extended
by the Company; and (ii) a cash payment for all properly incurred but
unreimbursed amounts for reasonable business travel and other business-related
expenses in
5

--------------------------------------------------------------------------------

accordance with the terms of Section 4(c) hereof. Unless otherwise indicated in
this Agreement, the Accrued Amounts shall be paid to Will in a lump sum within
thirty (30) days following the date of such termination or resignation.
(b)   Termination for Cause; Resignation Without Good Reason. During the
Consulting Period or any Extended Consulting Period, the Company may terminate
Will’s consulting service to the Company immediately for Cause (as hereinafter
defined), and Will may resign his service for the Company without Good Reason
(as hereinafter defined), in either of which event Will shall be entitled only
to the amounts that have accrued hereunder as of his date of termination for
Cause or resignation without Good Reason. The Consultant shall have no further
right to receive any other compensation or benefits after such termination or
resignation of his service to the Company.
 (c)  Termination Due to Death or Incapacitation. During the Consulting Period
or any Extended Consulting Period, Will’s consulting service with the Company
shall terminate automatically on the date of Will’s death or incapacitation to
the extent that he can no longer perform the essential functions required of him
as the Consultant. In the event of termination of Will’s consulting service by
reason of Will’s death or incapacitation, the Company shall pay to his family,
estate or beneficiaries, as applicable, the Consulting Payments that have
accrued as of the date of  his death or incapacitation.
(d)  Notice of Termination. Any termination of Will’s consulting service by the
Company or resignation by Will shall be communicated by a written “Notice of
Termination” or “Notice of Resignation” to the other party hereto given in
accordance with Section 22 of this Agreement. In the event of a termination by
the Company for Cause, or resignation by Will for Good Reason, the Notice of
Termination or Notice of Resignation, as applicable, shall (i) indicate the
specific section of this Agreement relied upon for the termination or
resignation, (ii) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for Will’s termination or resignation and (iii)
specify the date of termination or resignation.
6

--------------------------------------------------------------------------------

(e)   “Cause” means  Will’s (i) willful and continued failure to perform
substantially all of the duties assigned to him  as Consultant to the Company;
(ii) intentional dishonesty on Will’s part in the performance of his duties with
or for  the Company; (iii) conviction of, or entry of a plea of guilty or nolo
contendere to charges of, any crime under the laws of the United States or any
state thereof, or any other jurisdiction in which the Company conducts business
or provides services, which constitutes (x) a felony or (y) a misdemeanor
involving moral turpitude; (iv) willful malfeasance or willful misconduct in
connection with Will’s duties as the Consultant to  the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its Affiliates; (v) material breach of this Agreement or any
other agreement between Will and the Company;  (vi) other conduct that
reasonably could be anticipated to be materially harmful to the business,
interests, or reputation of the Company, each as determined by the Board in its
reasonable judgment; or (vii) a final determination that Will engaged in conduct
for which indemnification is not permitted under Delaware law either prior to or
during the term of this Agreement.
(f)    “Good Reason” shall mean (i) a material breach by the Company of the
terms of this Agreement; (ii) a material reduction by the Company in Will’s
annual Consultation Compensation  in violation of this Agreement; (iii) a
failure by the Company to provide the office and support referenced in Section
3(d) hereof; or (iv) requiring Will to be on extended travel status; provided,
however, that no event or condition shall constitute Good Reason unless (A) Will
gives the Company, written notice of his intention to resign his position as
Consultant for Good Reason and the grounds for such resignation occurred no
earlier than sixty (60) days prior to the notice of resignation and (B) such
grounds for resignation are not corrected by the Company within 30 days of its
receipt of such notice and (C) if the Company fails or refuses to take
corrective action in said time period, Will’s resignation will be effective
thirty (30) days after the expiration of the Company’s thirty (30) day
corrective action period.
7

--------------------------------------------------------------------------------



6.          Confidentiality. Will covenants and agrees that he will keep
confidential and will not repeat or disclose any of the terms or conditions of
this Agreement, or any of the negotiations which resulted in this Agreement,
except to his legal counsel, financial advisors, and his immediate family.


7          Non-disparagement.   Will agrees that neither he nor members of his
immediate family shall engage in any disparagement of the Celadon Group of
Companies, or their respective officers, directors, employees and agents.  The
Company agrees that it shall not engage in any disparagement of Will.


8.          Non-Disclosure of Trade Secret and Confidential Information.  During
his employment with the Company, Will has had access to confidential,
proprietary and/or trade secret information ("Proprietary Information") of the
Company, its subsidiaries, minority investees, affiliates and divisions
(collectively referred to herein as the “Celadon  Group of Companies”).  The
Parties acknowledge that the Company is and will at all times remain the
exclusive owner of the Proprietary Information.  Given the position Will held
with the Company, and the potentially sensitive and/or private nature of this
Proprietary Information, Will acknowledges and agrees that he will not directly
or indirectly use or disclose the Proprietary Information outside of the Company
for Twenty - Four (24) months after July 31, 2017, without the express written
permission of the Chief Executive Officer of the Company.  "Proprietary
Information" is defined to mean all materials and information (whether written
or not) about the Celadon Group of Companies’ services; processes; research;
development; past, present, and identifiable prospective customers; personnel;
purchasing; marketing; costs; improvements; discoveries; business methods;
formulas; inventions; and other business aspects of the Celadon Group of 
Companies which are not generally known and accessible to the public at large or
which provide the Celadon Group of Companies with a competitive advantage.
In the event that Will becomes legally compelled to disclose any Proprietary
Information, Will shall provide the Company with prompt written notice so that
the Company may seek a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained, Will shall
furnish only that portion of such Proprietary Information or take only such
action as is legally required by binding order and shall exercise his reasonable
efforts to obtain reliable assurance that confidential treatment shall be
accorded any such Proprietary Information.
8

--------------------------------------------------------------------------------



9.          Acknowledgment by Company; and Non-Competition.  Company
acknowledges that Will (prior to the execution of this Agreement) was not party
to any non-competition, non-disclosure or non-solicitation agreement with the
Company and that the limitations as described herein are expressly bargained for
and material consideration for the Parties to execute this Agreement. Will
warrants and represents that for a period of Twelve (12) months from July 31,
2017 that he will not, directly or indirectly:


A.          Release to any person, firm or corporation in any manner whatsoever,
any information obtained primarily as a result of his employment with the
Company concerning any matters affecting or relating to the business of the
Celadon Group of Companies, including, but not limited to, any customer lists or
other information concerning the business of the Celadon Group of Companies, its
manner of operation, its plans, practices, processes or other data, without
regard to whether all of the foregoing matters will be deemed confidential,
material or important. The Parties agree that nothing in this Section 9(A)
limits the restrictions set forth in Section 8 of this Agreement; or


B.          Call or solicit, either for himself or for any other person, firm or
corporation in competition with the Company, any of the customers of the Celadon
Group of Companies of whom Will obtained knowledge, became acquainted with or
whose information Will had access to as a result of his employment with the
Company; or


C.          Call on or solicit, either for himself or for any other person, firm
or corporation in competition with the Company, any person, firm or corporation
which was a customer of the Celadon Group of Companies in the Twelve (12) months
preceding Will’s Resignation Date; or


D.         Make known to any person, firm or corporation, either directly or
indirectly any of the plans, financial information, sales and marketing
information, or potential undertakings of the Celadon Group of Companies. The
Parties agree that nothing in this Section 9(D) limits the restrictions set
forth in Section 8 of this Agreement; or


E.          Engage in any employment or business activity that is in competition
or is reasonably expected to be in competition with the Celadon Group of
Companies or which performs services or sells goods or services which are
similar to those provided or sold by the Celadon Group of
9

--------------------------------------------------------------------------------

Companies, except that Will shall be free to participate in (i) the
transportation of materials provided that  they are not transported in
containers, refrigerated or dry van equipment, (ii) the activities and services
permitted in section 3 above, or (iii) activities for which the Company has
provided specific written consent prior to the effective date herein; or


F.          Solicit or attempt to hire, for himself or any other person, any of
the Celadon Group of Companies’ employees, independent contractors or encourage
or attempt to cause any of the Celadon Group of Companies’ employees or
independent contractors to terminate their employment, or business relationship,
with the Celadon Group of Companies.  The Company agrees that any employee who
is terminated by the Celadon Group of Companies or who voluntarily leaves the
employ of the Celadon Group of Companies without the direct or indirect
solicitation of Will, may be contacted by Will.


10.          Remedies for Breach of Covenants by Will.   In the event that Will
breaches the provisions in any of the sections 1 - 3, and 5 – 9 above, the
Parties hereby agree that the Company, in addition to any other right or remedy
available to it in law or equity, will have the following additional right and
remedy.  Since the damages to the Company resulting from a breach by Will of
sections 1 - 3, 5 - 9 above could not adequately be compensated by money
damages, the Company shall also be entitled to an injunction restraining such
breach or threatened breach, and in any case, no bond or other security shall be
required in connection therewith except as provided by law.  Will agrees that
the provisions of sections 1 - 3, 5 - 9 are necessary and reasonable to protect
the Company in the conduct of its business.  If any restriction contained in
sections 1 - 3, 5 - 9 shall be deemed invalid, illegal or unenforceable by
reason of the extent, duration or geographical scope hereof, or otherwise, then
the court making such determination shall have the right to reduce such extent,
duration, geographical scope or other provisions hereof and, in its reduced
form, such restriction shall then be enforceable in the manner contemplated
hereby.


11.          Remedies for Breach of Covenants by the Company. In the event that
the Company breaches section 4 above, the Parties agree that Will shall have any
right or remedy available to him in law or equity for redress of his grievances.


12           Return of Property.  Will warrants and represents that he will
return to the custody of the Company property and Proprietary Information, as
well as all copies thereof, that were in his possession, custody, or control, by
no later than
 
10

--------------------------------------------------------------------------------

August 1, 2018.  This includes all tangible personal property (such as access
keys, his cell phone, his lap top computer, his Company credit card, etc.) and
all writings, contracts, records, files, tape recordings, correspondence,
communications, summaries, data, notes, memoranda, diskettes, or any other
source containing information which relates to or references the Celadon Group
of Companies and which was provided by the Company or obtained as a result of
Will’s employment with the Company.
 
13.          Construction.  The fact that one Party drafted this Agreement or
any specific provision hereof shall not be construed against either Party.  The
Parties hereby confirm and agree that this Agreement is the result of
negotiation and compromise, and that in interpreting this Agreement neither
Party shall be considered to be the drafter of the document, and that the
language should not be strictly construed against either Party.  Instead, the
language of the Agreement should be interpreted consistently with the ordinary
and reasonable meaning of the words used.


14.          Non-reliance on Other Statements or Promises.  Will represents and
acknowledges that in executing this Agreement, he does not and has not relied on
any representation or statement by the Company or its agents, except the
statements that are contained within this Agreement.


15.          Mutual Cooperation.  The Parties agree to cooperate with each other
in the preparation and execution of all documents and agree to perform any and
all actions necessary to facilitate the completion of the responsibilities of
the Parties under this agreement.


16.          Enforcement Costs.  If any legal action or other proceeding is
brought for enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any provisions of this
Agreement, the prevailing Party or Parties shall be entitled to recover any
reasonable attorney's fees, court costs and all expenses, even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such Party or Parties may be entitled.


17.          Limitation of Remedies.  Will acknowledges and agrees that the
release and discharge granted by him in this Agreement shall survive the
execution of this Agreement and shall also remain binding upon Will even in the
event of a breach of any part of this Agreement by the Company. In the event of
any such
11

--------------------------------------------------------------------------------

breach by the Company, Will acknowledges and agrees that his sole and exclusive
remedy against the Company shall be limited to an action for breach of this
Agreement and in no event shall any breach of this Agreement, of any nature or
magnitude by the Company, entitle Will to revoke or cancel this Agreement or any
part thereof or to otherwise avoid and limit in any way the binding nature of
the release and discharge as contained in this Agreement.


18.          Severability.  If any one or more of the provisions contained in
this Agreement as to any of the Parties to this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other Party to this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision(s) had never
been contained therein.


19.          Binding Agreement.  The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, legal representatives, agents, successors and assigns;
provided, however, that in no event shall Will be entitled to assign any rights
or delegate any duties or obligations under this Agreement without the written
approval of the Company.


20.          Governing Law.  This Agreement shall be subject to and governed by
the laws of the State of Indiana.  The Parties agree to submit any dispute to
jurisdiction before any Marion County, Indiana court, and any claim arising
under this Agreement may only be brought before the state or federal courts with
jurisdiction over Marion County, Indiana.
21.          Entire Agreement; Supersedes Previous Agreements. Except as
otherwise expressly provided herein, this Agreement contains the entire
agreement and understanding of the parties hereto with respect to the matters
covered herein and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and writings which
includes, but is not limited to, Will’s Separation Agreement  dated March 2,
2000 shall have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing shall have no further rights or
obligations thereunder.


22.          Notices. All notices or communications hereunder shall be in
writing, addressed as follows:
12

--------------------------------------------------------------------------------

To the Company:
Celadon Group, Inc.
One Celadon Drive
9503 E. 33rd Street
Indianapolis, Indiana 46235
Attn: Mr. Michael Miller


To the Consultant:
Mr. Paul Will
10809 Club Point
Fishers, Indiana 46037
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
overnight or electronic mail or facsimile, upon confirmation of receipt by the
sender of such transmission or delivery.


23.          Headings.  Paragraph headings are included for ease of reference
only, and shall have no effect on the meaning or construction of this Agreement.


24.          Counterparts.  This Agreement may be executed in identical
counterparts, each of which shall constitute an original of this Agreement.  It
is herein agreed and acknowledged that each party to this Agreement shall bear
its own costs and attorney fees incurred as of the date of this Agreement.


25.          Time for Consideration and Revocation.  Celadon and Will
acknowledge and agree that Will has been offered at least twenty-one (21) days
to consider this Agreement, and that he was encouraged by Celadon to consult
with an attorney prior to executing this Agreement.  Will may accept this offer
at any time prior to such 21 days by executing this Agreement.  Upon executing
this Agreement, Will shall have seven (7) days following his execution of this
Agreement in which he may revoke this Agreement.  This Agreement shall not be
enforceable until this revocation period has expired.  Notice of the revocation
of this Agreement must be in writing and delivered to Andy De La Cruz, Human
Resources Manager, 9503 East 33rd St., Indianapolis, Indiana, 46235, no later
than 10:00 o'clock a.m. on the next business day following the expiration of the
seven (7) day period.
 
13

--------------------------------------------------------------------------------

26.          Advice Concerning Attorney, Understanding and Voluntariness.  WILL
REPRESENTS AND AGREES THAT HE HAS BEEN ADVISED BY THE COMPANY TO SEEK LEGAL
COUNSEL PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS SOUGHT AND RECEIVED THE
ADVICE OF COUNSEL, THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THIS AGREEMENT, AND THAT HE IS VOLUNTARILY ENTERING INTO THIS
AGREEMENT.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT AND GENERAL RELEASE OF ALL
CLAIMS INCLUDES A RELEASE OF ALL KNOWN AND UNKNOW.


[Signature page follows]


14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date first written above.


CELADON GROUP, INC.
 
PAUL WILL
     
/s/ Michael Miller
  /s/ Paul Will 
Michael Miller
 
Paul Will
Chairman of the Compensation Committee
     
Dated:
7/18/17
 
Dated:
7/18/17 


Back to Form 8-K [form8k.htm]
 
15